Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/143,505 filed on 10/20/2022. 
Status of Claims
Claims 1, 4-5, 7-8, 11, 14-15, 17-18, and 21-24 are currently pending and have been rejected as follows. 
Response to Amendments
New rejections under 35 USC 103 are issued below. 
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Hsu, Chang, and Mishra references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11, 14-15, 17-18, and 21-24 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Hsu et al, US Publication No. 20160125471 A1, hereinafter Hsu, in view of
Chang et al, US Publication No. 20150081597  A1, hereinafter Chang in view of
Mishra et al, US Publication No. 20190342401  A1, hereinafter Mishra. As per,
	
Claims 1, 11
Hsu teaches
A computerized method for synchronizing user activity across a plurality of digital channels, the method comprising: /
A system for synchronizing user activity across a plurality of digital channels, the system comprising: a server computing device communicatively coupled to a user device and a database over a network, the server computing device configured to: (Hsu fig. 1A)
receiving, by a server computing device, a first request corresponding to a first user activity on a first digital channel via a first user device; (Hsu fig. 3B [0008] “Steps are taken to associate a first device data record with a second device data record;” [0054] “An event from a device might generate data (e.g., MAID data, CID data, etc.) that can be captured and processed to determine if the event belongs to a particular existing user (e.g., a user for which there is an existing user profile node), or if the event has been raised by what appears to be a new user for which user there is no user profile node”)
storing, by the server computing device, a first real-time activity record corresponding to the first request in a database, the first real-time activity record comprising a first user intent that is generated from the first request using an intent naming scheme, the intent naming scheme comprising a logical hierarchy of i) domain; ii) business capability; iii) sub capability, and iv) intent; (Hsu figs. 3A1-3A4; [0137] “Client devices may include at least one client application that is configured to receive and/or send data between other computing devices (e.g., server components). The client application may include a capability to provide send and/or receive content or the like. The client application may further provide information that identifies itself including a type, capability, name or the like;” [0138])
updating, by the server computing device, a user-specific knowledge graph based on the first real-time activity record, the user-specific knowledge graph representing an interaction history of the user with respect to one or more digital channels; (Hsu [0051] “The user categories pertaining to the respective users can be cross-synchronized (e.g., by copying node data, or by forming graph edge associations between node data) to form an updated profile that has an association with the least one cross-synchronized user category”)
receiving, by the server computing device, a second request corresponding to a second user activity on a second digital channel via a second user device; (Hsu fig. 3B [0008] “Steps are taken to associate a first device data record with a second device data record;” [0054] “In the case that the event belongs to a particular existing user (e.g., a user for which there is an existing user profile node), the incoming data is added to the user's profile”)
storing, by the server computing device, a second real-time activity record corresponding to the second request in the database, the second real-time activity record comprising a second user intent that is generated from the second request using the intent naming scheme; (Hsu fig. 3B [0008] “Steps are taken to associate a first device data record with a second device data record;” [0054] “In the case that the event belongs to a particular existing user (e.g., a user for which there is an existing user profile node), the incoming data is added to the user's profile”)
[…];
updating, by the server computing device, the user-specific knowledge graph based on the second real-time activity record; (Hsu [0092] “synchronizing, using the first user profile identifier and the second user profile identifier, to form an updated first user profile that has an association with the least one second user category (see module 8B60); and forming a cross-device map that identifies an association between the updated first user profile and the second user profile identifier (see module 8B70”)
[…];
[…].
Hsu does not explicitly teach, Chang however in the analogous art of personal information management teaches
determining, by the server computing device, an intended transaction corresponding to the first request and the second request using a semantic knowledge graph arranged according to the intent naming scheme, comprising traversing the semantic knowledge graph using the first user request and the second user intent; (Chang [0050] “the prediction is made by comparing past behavior of that specific user to current behavior. In another embodiment, the prediction is made by classifying the user into one of a set of profiles and predicting intent based on the previous majority behavior of similar users with the same profile. In another embodiment, the prediction is made by accessing real-time data on the user's specific interactions, successes/failures/frustration-points in his interactions across one or more channels. In another embodiment, the prediction is made by creating a direct interaction of with the user and either text mining the users input the look for specific user provided intent, for example in search key words/terms, or by creating a targeted two-way interaction with the user to test and access specific possible intents further. In another embodiment, any and all the above methods can be combined to determine the prediction. In an embodiment, the specific method of executing prediction can be a regression model or set of models, linear or otherwise”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hsu’s profile synchronizations to include determining an intended action in view of Chang in an effort to provide proactive actions (see Chang ¶ [0067] & MPEP 2143G).
Hsu / Chang do not explicitly teach, Mishra however in the analogous art of personal information management teaches
generating, by the server computing device, a customized digital activity based on the user-specific knowledge graph and determined intended transaction; and (Mishra fig. 1; [0024] “ based on the sensor data and signals, device 110 may output a speech segment 110a to user 101 recommending an activity for the user, based on, e.g., the current local weather and/or knowledge of the user's tastes and favorite stores”)
generating, by the server computing device, for display the customized digital activity on at least one of the first user device and the second user device.  (Mishra fig. 1; [0017] “In FIG. 1, user 101 interacts directly with a personal digital assistant (PDA) or virtual assistant (VA), whose functionality is executed by device 110. Supported modes of interaction with the assistant may include, e.g., voice/speech communications using natural language processing, text or graphical entry with visual display”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Hsu’s profile synchronizations and Chang’s determination of intended actions to include generating a customized digital activity based on the user devices and user information in view of Mishra in an effort to improve generation of patterns and profile parameters (see Mishra ¶ [0067] & MPEP 2143G).
Claims 4, 14
Hsu teaches
wherein the semantic knowledge graph comprises a plurality of entity capability models.  (Hsu figs. 2-3B)
Claims 5, 15
Hsu / Chang do not explicitly teach, Mishra however in the analogous art of personal information management teaches
wherein the first real-time activity record comprises a time stamp corresponding to the first request.  (Mishra [0027] “Module 220 processes raw data 210a from each of Sensor 1 through Sensor N to generate processed sensor data 220a, which is processed and formatted to facilitate ready retrieval and utilization by subsequent blocks in system 200. In particular, processed sensor data 220a may include standard field identification tags such as sensor type (e.g., digital thermometer, automobile accelerometer, etc.), measured sensor values and/or measurement units, physical or geographical location where the sensor measurement was performed, time stamp, relevant user or sensor ID, etc”)
The rationales to modify/combine the teachings of Hsu / Chang with/and the teachings of Mishra are presented in the examining of claims 1, 11 and incorporated herein.
Claims 7, 17
Hsu / Chang do not explicitly teach, Mishra however in the analogous art of personal information management teaches
wherein the server computing device is further configured to generate for display the customized digital activity on the first digital channel via the first user device.  (Mishra fig. 1; [0017] “In FIG. 1, user 101 interacts directly with a personal digital assistant (PDA) or virtual assistant (VA), whose functionality is executed by device 110. Supported modes of interaction with the assistant may include, e.g., voice/speech communications using natural language processing, text or graphical entry with visual display”)
The rationales to modify/combine the teachings of Hsu / Chang with/and the teachings of Mishra are presented in the examining of claims 1, 11 and incorporated herein.
Claims 8, 18
Hsu / Chang do not explicitly teach, Mishra however in the analogous art of personal information management teaches
wherein the server computing device is further configured to generate for display the customized digital activity on the second digital channel via the second user device.  (Mishra fig. 1; fig. 2; [0017] “In FIG. 1, user 101 interacts directly with a personal digital assistant (PDA) or virtual assistant (VA), whose functionality is executed by device 110. Supported modes of interaction with the assistant may include, e.g., voice/speech communications using natural language processing, text or graphical entry with visual display;” [0026])
The rationales to modify/combine the teachings of Hsu / Chang with/and the teachings of Mishra are presented in the examining of claims 1, 11 and incorporated herein.
Claims 21, 23
Hsu teaches
wherein the server computing device uses a cross-channel synchronization tool to store the first real-time activity record and the second real-time activity record in the database.  (Hsu [0007] “systems, methods, and in computer program products for real-time cross-device user category synchronization;” fig. 5A; [0073])
Claims 22, 24
Hsu teaches
wherein the server computing device stores the first real-time activity record and the second real-time activity record in a time-series database that is categorized by the semantic knowledge graph.  (Hsu figs. 2-3; [0046] “Data corresponding to the profile identifier can be stored with an association to the profile identifier (e.g., an edge between nodes in an ID graph), and such data can be retrieved using the profile identifier as a key. Such data can conform to any syntax and/or semantics;” [0104])

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190026341 A1; US 20190026759 A1; US 20160308982 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624